539 So.2d 20 (1989)
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, DIVISION OF DRIVER LICENSES, STATE OF FLORIDA, Petitioner,
v.
Samuel ALLEN, Respondent.
No. 88-2183.
District Court of Appeal of Florida, Fifth District.
March 2, 1989.
Enoch J. Whitney, Gen. Counsel, and Suzanne G. Printy, Asst. Gen. Counsel, Dept. *21 of Highway Safety and Motor Vehicles, Tallahassee, for petitioner.
Morton D. Aulls, Tavares, for respondent.
DAUKSCH, Judge.
This matter is before the court upon a petition for writ of certiorari. The petition is directed to an order of an acting circuit judge who reviewed a ruling of an administrative body, the petitioner Department.
The acting circuit judge improperly reweighed the evidence in the case and came to a different factual conclusion than that of the administrative body. It is neither the function nor the prerogative of a circuit judge to reweigh evidence and make findings when he undertakes a review of a decision of an administrative forum. See City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla. 1982). There was sufficient evidence to support the administrative decision and all procedural and substantive rights of the respondent were protected throughout the administrative process. The acting circuit judge exceeded the limits of his certiorari review so we must quash the decision.
CERTIORARI GRANTED, ORDER QUASHED.
COBB, J., concurs.
DANIEL, J., dissents without opinion.